COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Dallas Petroleum Group, LLC/RCPTX,               §                  No. 08-17-00017-CV
  LTD. and Royalty Clearinghouse, LTD.,
                                                   §                    Appeal from the
             Appellant/Cross-Appellees,
                                                   §                  143rd District Court
  v.
                                                   §             of Loving County, Texas
  RCPTX, LTD. and Royalty Clearinghouse,
  LTD./Dallas Petroleum Group, LLC,                §                   (TC# 15-04-828)

             Appellees/Cross-Appellant.            §

                                                   §
                                            ORDER

       On January 25, 2017, Dallas Petroleum Group, LLC filed notice of appeal from a judgment

entered by the 143rd District Court of Loving County in Cause No. 15-04-828 (appellate cause

number 08-17-00017-CV). The clerk’s record has been filed and Dallas Petroleum’s brief is

currently due to be filed no later than March 2, 2017.

       On February 1, 2017, RCPTX, LTD. and Royalty Clearinghouse, LTD. also filed notice of

appeal from the decision of the trial court in cause number 15-04-828. A supplemental clerk’s

record containing the notice of cross appeal has been filed. The Appellants RCPTX, LTD. and

Royalty Clearinghouse, LTD. are directed to take the steps necessary to have the clerk’s record

supplemented with any other documents necessary for their appeal. The supplemental clerk’s

record, if any, is due to be filed no later than February 26, 2017.



                                                  1
       The deadlines for the briefs in this appeal are governed by Local Rule 1. The deadline for

Dallas Petroleum’s brief will remain as March 2, 2017. The combined appellee/cross-appellant’s

brief is due to be filed no later than thirty days after the date the appellant’s brief is filed. The

combined appellant’s reply/cross-appellee’s brief is due to filed no later than thirty days after the

date the appellee/cross-appellant’s brief is filed. Finally, the cross-appellant’s reply brief shall be

filed no later than twenty days after the date the cross-appellee’s brief is filed.

       IT IS SO ORDERED this 2nd day of February, 2017.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                   2